         Case 1:19-cv-01459-LAP Document 106 Filed 05/06/21 Page 1 of 1




                                             May 6, 2021

By ECF

Hon. Loretta A. Preska
United States District Judge
United States District Court for the
 Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     SEC v. Joshua Sason, et al., 19 Civ. 1459 (LAP) (S.D.N.Y.)

Dear Judge Preska:

        Plaintiff Securities and Exchange Commission (the “Commission”), Defendant Marc Manuel
(“Manuel”), and Defendants Joshua Sason, Magna Management, LLC, Magna Equities II, LLC, and
MG Partners Ltd. (the “Magna Defendants”) respectfully write in response to the Court’s directive
during the telephonic conference on April 22, 2021, to provide an update concerning the deposition
of non-party Izak Zirk de Maison (“de Maison”).

         The above parties have agreed to conduct de Maison’s deposition in the Northern District of
Ohio (“NDOH”), where de Maison is currently incarcerated, on June 23 and June 24, 2021. Brian
McDonough, an NDOH Assistant United States Attorney, has agreed to coordinate the logistics
related to the deposition. Although some counsel will appear in person, others will participate
remotely, through means to be agreed upon by the parties.

       Accordingly, the Commission, Manuel, and the Magna Defendants each request leave to
depose de Maison pursuant to Federal Rule of Civil Procedure 30(a)(2)(B).

                                                        Respectfully submitted,

                                                        /s/ Lee A. Greenwood

                                                        Lee A. Greenwood
                                                        Senior Trial Counsel

cc:    All counsel of record by ECF
